DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first sidewall" and “the second sidewall” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 – 3, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks et al. (US 7,364,115).
Regarding claims 1 and 20, Parks discloses a lift nacelle (shown in 100), comprising:
an airflow generator (105);
a sidewall system (portions of 113) coupled (via 114) to the airflow generator and spanning in a first direction (fore to aft direction), wherein the sidewall system defines a nacelle interior space (space enclosed by 113), wherein the airflow generator defines a forward boundary (shown in Fig. 1) of the nacelle interior space; and
a lift body (115) disposed in the nacelle interior space and spanning substantially perpendicular to the first direction and substantially perpendicular to an upward lift direction (shown in Fig. 1), wherein the airflow generator is configured to accelerate airflow in an aft direction into the nacelle interior space through the forward boundary of the nacelle interior space, wherein the airflow contacts the lift body creating lift in response (Col. 9; lines 47 – 56).

Regarding claim 2, Parks discloses that the sidewall system (113) comprises a first sidewall (portion of the wall on the left side of Fig. 3A), coupled to an airflow generator first side (via 114) and spanning in the first direction, and a second sidewall (portion of the wall on the right side of Fig. 3A), coupled to an airflow generator second side (via 114) opposite the airflow generator first side and spanning in the first direction, wherein the lift body spans at least partially between the first sidewall and the second sidewall (lift body 115 is shown in Fig. 3A to span between the side walls).

Regarding claim 3, Parks discloses a shroud (the leading edge portion of element 113 serves as a shroud) having a shroud wall enclosing a shroud interior, wherein the Fig. 1).

Regarding claim 15, Parks discloses a method comprising:
accelerating airflow, via an airflow generator (105) comprised in a lift nacelle (shown in 100), in an aft direction into a nacelle interior space defined by a first sidewall (portion of the wall on the left side of Fig. 3A), and a second sidewall (portion of the wall on the right side of Fig. 3A), opposite the first side wall of the lift nacelle, wherein the first sidewall is coupled to an airflow generator (via 114) first side and spanning in a first direction and the second sidewall is coupled to an airflow generator second side and spanning in the first direction, wherein the nacelle interior space is between the first side wall and the second side wall;
directing, via the first sidewall and the second sidewall, the airflow in the nacelle interior space to contact a lift body, wherein the lift body spans at least partially between the first sidewall and the second sidewall (Fig. 1);
causing, via the lift body, a bottom airflow proximate a bottom portion of the lift body, opposite a top portion of the lift body, to have a bottom air pressure greater than a top air pressure of a top airflow proximate the top portion of the lift body, in response to the airflow contacting the lift body (the profile of element 115 allows a lift force to be created in response to air pressure being greater on the bottom than on top); and
creating a lift force on the lift nacelle in response to the bottom air pressure being greater than the top air pressure (the profile of element 115 allows a lift force to be created in response to air pressure being greater on the bottom than on top).

Allowable Subject Matter
Claims 4 – 14 and 16 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 is allowable over the prior art since it discloses an internal rotor and it further defines a rotational direction of an internal rotor such that if the lift nacelle is viewed from an aft portion of the lift nacelle along an axis spanning from the aft portion to a fore portion of the lift nacelle, the second sidewall is a right sidewall, and the internal rotor has an angular velocity direction toward the right sidewall according the right-hand rule of physics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642